PriceSmart Announces First Quarter Results of Operations; Trinidad Land Acquisition and December Sales Also Announced San Diego, CA (January 8, 2009) – PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced its results of operations for the first quarter of fiscal year 2009 which ended on November 30, 2008. For the first quarter of fiscal year 2009, net warehouse sales increased 21.8% to $298.5 million from $245.2 million in the first quarter of fiscal year 2008.Total revenue for the first quarter was $305.2 million compared to $250.4 million in the prior year.The Company had 25 clubs in operation as of November 30, 2008 compared to 24 warehouse clubs in operation as of November 30, 2007. The Company recorded operating income in the quarter of $14.9 million, compared to operating income of $10.2 million in the prior year.Net income was $10.7 million, or $0.37 per diluted share, in the first quarter of fiscal 2009 compared to $6.7 million, or $0.23 per diluted share, in the first quarter of fiscal 2008. On December 19, 2008, the Company acquired 30,959 square meters ofland in the city of San Fernando, Trinidad upon which the Company plans to construct and operate a new PriceSmart warehouse club, which will be its fourth in Trinidad.It is currently anticipated that the new PriceSmart warehouse club will open in the fall of 2009.The Company also plans to develop a portion of the site as a commercial retail center, adjacent to the warehouse club. The Company also announced that for the month of December 2008, net sales increased 14.8% to $140.8 million from $122.6 million in December a year earlier.For the four months ended December 31, 2008, net sales increased 19.4% to $439.3 million from $367.8 million in the same period last year.There were 25 warehouse clubs in operation at the end of December 2008 and 2007. For the four weeks ended December 28, 2008, comparable warehouse sales for the 23 warehouse clubs open at least 12 full months increased 13.8% compared to the same four-week period last year.For the seventeen-week period ended December 28, 2008, comparable warehouse sales increased 14.1% compared to the comparable seventeen-week period a year ago. About
